Title: To George Washington from Edmund Randolph, 6 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 6. 1794 9 o’clock a.m.
        
        The Portuguese Minister has announced himself; excusing the past omission by the hourly expectation of departing from New-York for this city, and assigning for the reason of his not coming on, that he is deterred by the reports of the yellow fever, being in full havoc here. He has been answered with the civility, usual on such occasions.
        Mr Rawle and Mr Peters will leave town on Wednesday or thursday next, to execute their duties in the western country.
        I hope, that I have brought to an issue, suitable to the interests of the fœderal city, the propositions, made by Mr Greenleaf, for releasing the legal title in seven or eight hundred lots. The expedient, which I have suggested, must remain immature, until the bank of Columbia is consulted, or the commissioners shall meet on the 15th instant—I have written to Mr Scott, stimulating him to take up his immediate residence in a convenient position

for attending to the affairs of the fœderal city constantly. I have the honor, sir, to be, with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      